DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Pub. No.: CN 209390417 U, machine translation attached) in view of Takeda et al. (Pub. No.: US 20050219851 A1).

Regarding claim 1, Song teaches a lamp control module (FIG. 1 & 2, drive circuit and load switching circuit) used for a vehicle lamp (paragraph [0002], “automotive LED lamp modules”) provided with a turn signal lamp (paragraph [0011], “Steering LED”), a daytime running lamp (paragraph [0011], “daytime LED”), and a position lamp (paragraph [0011], “position light”), the module comprising: 
a first driving circuit (FIG. 2, Q5B) configured to drive a first light source that is the turn signal lamp (paragraph [0011], “MOS Tube Q5B is turned on, and the drive circuit drives the corresponding steering LED”); 
a second driving circuit configured to drive a second light source that serves as both the daytime running lamp and the position lamp (paragraph [0011], “When the DRL signal of the daytime running light and the PL signal of the position light are connected, the MOS tube Q5A is turned on, and the drive circuit drives the corresponding daytime LED”); 
an input interface circuit configured to receive a turn synchronization signal for instructing a blinking of the turn signal lamp; 
a bus interface circuit (FIG. 2, load switching circuit) configured to receive a first switch-on request (FIG. 2, and paragraph [0011], “DRL signal”) and for instructing switch-on/off of the daytime running lamp and a second switch-on request (FIG. 2 and paragraph [0011], “PL signal of the position light”) for instructing switch-on/off of the position lamp; and 
a signal processing device (FIG. 1 chip TL5097), configured to execute a software program to control the first driving circuit and the second driving circuit based on the turn synchronization signal, the first switch-on request, and the second switch-on request (paragraph [0018], “The load switchable drive module consists of a chip TL5097 to form a SEPIC-DC/DC drive circuit, adopts SEPIC topology, outputs a fixed current to the lamp load, and drives LEDs such as daytime running lights and steering; the load switching circuit realizes load switching. When the daytime running light DRL signal and the position light PL signal are turned on, the MOS tube Q5A is turned on, and the drive circuit drives the corresponding daytime LED. When turning to the TS signal, the MOS tube Q5B is turned on, and the driving circuit drives the corresponding turning LED”).

	Song further teaches turn signal (paragraph [0011], “TS signal”). 
Song does not explicitly disclose an input interface circuit configured to receive a turn synchronization signal for instructing a blinking of the turn signal lamp.

Takeda teaches an input interface circuit (FIG. 1, a signal input unit 30) configured to receive a turn synchronization signal (FIG. 1, TURN SIGNAL) for instructing a blinking of the turn signal lamp (paragraph [0023], “the vehicular lamp 10 is blinked on and off in synchronization with the turn signal as a turn signal lamp”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Takeda to incorporate input unit, turn signal and a lamp that blinks on and off in order to inform drivers in front and back vehicles of a turning, a course change, and so on of the vehicle (paragraph [0024]).

Regarding claim 2, Song as modified above further teaches the signal processing device generates a turn switch-on request (Takeda, FIG. 2, TURN SWITCH SIGNAL is High) that becomes a first level in a blinking instruction state (Takeda, FIG. 2. High) where the turn synchronization signal is a pulse form (Takeda, paragraph [0024], “blinks on and off”), and becomes a second level (FIG. 2, Low) in a switch-off instruction state (Takeda FIG. 2, TURN SWITCH SIGNAL is Low))where a level of the turn synchronization signal is fixed, controls the first driving circuit based on the turn switch-on request and the turn synchronization signal, and controls the second driving circuit based on the turn switch-on request, the turn synchronization signal, the first switch-on request, and the second switch-on request (Takeda, FIG. 2 and paragraph [0033], “the vehicular lamp 10 is turned on with a light amount sufficient to be used as a turn signal lamp when the turn signal is High and is turned off when the turn signal is Low”).

Regarding claim 3, Song as modified above further teaches the signal processing device refers to a table in which the turn switch-on request, the turn synchronization signal, the first switch-on request, and the second switch-on request are inputs (Table of FIG. 2), and a state of the second light source is an output, to control the second driving circuit based on the table (FIG. 2, mode of LED).




Regarding claim 7, Song as modified above further teaches a vehicle lamp (Song, paragraph [0002], “automotive LED lamp modules”) comprising: a first light source that is a turn signal lamp (paragraph [0011], “Steering LED”); a second light source that serves as both a daytime running lamp and a position lamp  (paragraph [0011], “When the DRL signal of the daytime running light and the PL signal of the position light are connected, the MOS tube Q5A is turned on, and the drive circuit drives the corresponding daytime LED”); and the lamp control module of claim 1 configured to drive the first light source and the second light source (FIG. 2, Q5A and Q5B).

Regarding claim 8 Song teaches a signal processing device  (FIG. 1 chip TL5097) used for a vehicle lamp (paragraph [0002], “automotive LED lamp modules”) provided with a turn signal lamp (paragraph [0011], “Steering LED”), a daytime running lamp (paragraph [0011], “daytime LED”), and a position lamp (paragraph [0011], “position light”), wherein the turn signal lamp includes a first light source (paragraph [0011], “Steering LED”), and the daytime running lamp and the position lamp share a second light source (paragraph [0011], “When the DRL signal of the daytime running light and the PL signal of the position light are connected, the MOS tube Q5A is turned on, and the drive circuit drives the corresponding daytime LED”), the signal processing device executes a software program to perform generating a turn switch-on request (paragraph [0018], “The load switchable drive module consists of a chip TL5097 to form a SEPIC-DC/DC drive circuit, adopts SEPIC topology, outputs a fixed current to the lamp load, and drives LEDs such as daytime running lights and steering; the load switching circuit realizes load switching. When the daytime running light DRL signal and the position light PL signal are turned on, the MOS tube Q5A is turned on, and the drive circuit drives the corresponding daytime LED. When turning to the TS signal, the MOS tube Q5B is turned on, and the driving circuit drives the corresponding turning LED”).

Song does not disclose a first level in a blinking instruction state  where the turn synchronization signal is a pulse form, and becomes a second level in a switch-off instruction state where a level of the turn synchronization signal is fixed, controlling a state of the first light source based on a turn synchronization signal for instructing a blinking of the turn signal lamp, and controlling a state of the second light source based on the turn switch-on request, a first switch-on request for instructing switch-on/off of the daytime running lamp, and a second switch-on request for instructing switch-on/off of the position lamp, and the controlling the state of the second light source is performed based on a table in which the turn switch-on request, the turn synchronization signal, the first switch-on request, and the second switch-on request are inputs, and a state of the second light source is an output.

Takeda teaches a first level (FIG. 2. High) in a blinking instruction state where the turn synchronization signal is a pulse form (paragraph [0024], “blinks on and off”), and becomes a second level (FIG. 2, Low) in a switch-off instruction state where a level of the turn synchronization signal is fixed, controlling a state of the first light source based on a turn synchronization signal for instructing a blinking of the turn signal lamp, and controlling a state of the second light source based on the turn switch-on request (Takeda, FIG. 2 and paragraph [0033], “the vehicular lamp 10 is turned on with a light amount sufficient to be used as a turn signal lamp when the turn signal is High and is turned off when the turn signal is Low”), a first switch-on request for instructing switch-on/off of the daytime running lamp, and a second switch-on request for instructing switch-on/off of the position lamp (Takeda, FIG. 2 and paragraph [0033], “the vehicular lamp 10 is turned on with a light amount sufficient to be used as a turn signal lamp when the turn signal is High and is turned off when the turn signal is Low”), and the controlling the state of the second light source is performed based on a table (Table of FIG. 2) in which the turn switch-on request, the turn synchronization signal, the first switch-on request, and the second switch-on request are inputs, and a state of the second light source is an output (FIG. 2, mode of LED).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Takeda to incorporate input turn signal state and a lamp that blinks on and off in order to inform drivers in front and back vehicles of a turning, a course change, and so on of the vehicle (paragraph [0024]).

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Takeda as applied to claim 3 and 8 above, and further in view of Kamizono (Pub. No. JP 2020059430 A).

Regarding claim 4, Combination of Song and Takeda teaches limitations of claim 3 but does not disclose a programmable nonvolatile memory configured to store the table, in an aspect independent from the software program.

Kamizono teaches a programmable nonvolatile memory (paragraph [0057], “The flash memory stores a program for causing a computer to function as the switch control unit 200 (hereinafter, a write control program) and the like a rewritable nonvolatile storage medium”) configured to store the table, in an aspect independent from the software program (paragraph [0058], “The flash memory stores a program for causing a computer to function as the switch control unit 200 (hereinafter, a write control program) and the like”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Takeda in view of Kamizono to incorporate rewritable nonvolatile storage medium stores a program for causing a computer to function (paragraph [0058].

Regarding claim 9, Combination of Song and Takeda teaches limitations of claim 3 but does not disclose the table is stored in a programmable nonvolatile memory.

Kamizono teaches the table is stored in a programmable nonvolatile memory (paragraph [0057], “The flash memory stores a program for causing a computer to function as the switch control unit 200 (hereinafter, a write control program) and the like a rewritable nonvolatile storage medium”) and “The flash memory stores a program for causing a computer to function as the switch control unit 200 (hereinafter, a write control program) and the like”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Song and Takeda in view of Kamizono to incorporate rewritable nonvolatile storage medium stores a program for causing a computer to function (paragraph [0058].

Allowable Subject Matter
Claims 5-6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “(ii) a state where the output current of the second driving circuit is relatively small, and (iii) a state where the output current of the second driving circuit is relatively large”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim.




Regarding Claim 6, prior art whether stand alone or in combination do not teach the limitation “(ii) a state where the output current of the second driving circuit is relatively small, and (iii) a state where the output current of the second driving circuit is relatively large”. Limitations of claim 6 as a whole are not taught by prior art therefore claim 6 is objected to as being dependent upon a rejected base claim.

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “(ii) a state where the second light source is switched on with a relatively dark luminance, and (iii) a state where the second driving circuit is switched on with a relatively bright luminance”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

. 
Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “(ii) a state where the second light source is switched on with a relatively dark luminance, and (iii) a state where the second driving circuit is switched on with a relatively bright luminance”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831